DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. in Non-Patent Literature “Pharmaceutical Raw Material Identification Using Miniature Near-Infrared (MicroNIR) Spectroscopy and Supervised Pattern Recognition Using Support Vector Machine”.
Regarding claim 1, Lan et al. teaches:
providing, by a device and to a spectrometer (means for storing the software and processing data is understood to be a device, Spectra Collection p, 818 col. 1, Fig. 1 , consistent with specification [0003]), instructions to perform one or more spectroscopic measurements (see “All spectra were collected using MicroNIR Pro spectrometer software”, Spectra Collection p, 818 col. 1); 
receiving, by the device and from the spectrometer, sets of spectra based on providing the instructions to perform the one or more spectroscopic measurements (see Spectra Collection p, 818 col. 1-2 e.g. “The spectra…were collected in ambient conditions…A minimum of five spectra were collected…a minimum of 20 spectra were collected…”; see “six libraries of spectral data using six different MicroNIR spectrometers”, p. 819 col. 2);
training, by the device, a global classification model using a hier-support vector machine (SVM)-linear classifier and a first set of spectra of the sets of spectra (see “building a training model using the consolidated library of training data…The…hier-SVM-linear models…for training…use data from one lot (lot A) as the training set…”, pg. 819 col 1 – p. 820 col 2); 
verifying, by the device, the global classification model using the hier-SVM-linear classifier and a second set of spectra of the sets of spectra (see “data from the other two lots (lots B and C) as the external testing set…”, p. 820 col 2; Tables 1-4, Figs. 2-3); and 
providing, by the device, one or more quantification models after verifying the global classification model (see “…concentration of the material…”, p. 823 col. 2).
Regarding claim 6, Lan et al. teaches wherein the instructions to perform the one or more spectroscopic measurements comprise instructions to perform the one or more spectroscopic measurements on a training set and a validation set (see “building a training model using the consolidated library of training data…The…hier-SVM-linear models…for training…use data from one lot (lot A) as the training set and data from the other two lots (lots B and C) as the external testing set …”, pg. 819 col 1 – p. 820 col 2).
 Regarding claim 8, Lan et al. teaches:
one or more memories (means for storing the software and processing data is understood to be a device, Spectra Collection p, 818 col. 1, Fig. 1 , consistent with specification [0003]); and 
one or more processors (means for storing the software and processing data is understood to be a device, Spectra Collection p, 818 col. 1, Fig. 1 , consistent with specification [0003]), coupled to the one or more memories, configured to:
receive, from a spectrometer, sets of spectra based on providing the instructions to perform the one or more spectroscopic measurements (see Spectra Collection p, 818 col. 1-2 e.g. “The spectra…were collected in ambient conditions…A minimum of five spectra were collected…a minimum of 20 spectra were collected…”; see “six libraries of spectral data using six different MicroNIR spectrometers”, p. 819 col. 2);
train a global classification model using a hier-support vector machine (SVM)-linear classifier and a first set of spectra of the sets of spectra (see “building a training model using the consolidated library of training data…The…hier-SVM-linear models…for training…use data from one lot (lot A) as the training set…”, pg. 819 col 1 – p. 820 col 2); 
verify the global classification model using the hier-SVM-linear classifier and a second set of spectra of the sets of spectra (see “data from the other two lots (lots B and C) as the external testing set…”, p. 820 col 2; Tables 1-4, Figs. 2-3); and 
provide one or more quantification models after verifying the global classification model (see “…concentration of the material…”, p. 823 col. 2).
Regarding claim 14, Lan et al. teaches:
One or more instructions that when executed by one or more process of a device (see “All spectra were collected using MicroNIR Pro spectrometer software”, Spectra Collection p, 818 col. 1, Fig. 1, means for storing the software and processing data is understood to be a device consistent with specification [0003]); 
	providing, to a spectrometer, instructions to perform one or more spectroscopic measurements (see “All spectra were collected using MicroNIR Pro spectrometer software”, Spectra Collection p, 818 col. 1); 
	receive, from a spectrometer, sets of spectra based on providing the instructions to perform the one or more spectroscopic measurements (see Spectra Collection p, 818 col. 1-2 e.g. “The spectra…were collected in ambient conditions…A minimum of five spectra were collected…a minimum of 20 spectra were collected…”; see “six libraries of spectral data using six different MicroNIR spectrometers”, p. 819 col. 2);
	train a global classification model using a hier-support vector machine (SVM)-linear classifier and a first set of spectra of the sets of spectra (see “building a training model using the consolidated library of training data…The…hier-SVM-linear models…for training…use data from one lot (lot A) as the training set…”, pg. 819 col 1 – p. 820 col 2); 
	verify the global classification model using the hier-SVM-linear classifier and a second set of spectra of the sets of spectra (see “data from the other two lots (lots B and C) as the external testing set…”, p. 820 col 2; Tables 1-4, Figs. 2-3); and 
	provide one or more quantification models after verifying the global classification model (see “…concentration of the material…”, p. 823 col. 2).
Regarding claim 19, Lan et al. teaches wherein the instructions to perform the one or more spectroscopic measurements comprise instructions to perform the one or more spectroscopic measurements on a training set and a validation set (see “building a training model using the consolidated library of training data…The…hier-SVM-linear models…for training…use data from one lot (lot A) as the training set and data from the other two lots (lots B and C) as the external testing set …”, pg. 819 col 1 – p. 820 col 2).
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 	on sale, or otherwise available to the public before the effective filing date of the claimed 	invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Micheels et al. in U.S. Patent Publication 2013/0256534.
	Regarding claim 1, Micheels et al. teaches:
	providing, by a device and to a spectrometer (Fig. 1; see “memory buffer…computer or microprocessor”, [0050]), instructions to perform one or more spectroscopic measurements (see “spectrometer spectral acquisition software”, [0051]); 
	receiving, by the device and from the spectrometer (Fig. 1), sets of spectra based on providing the instructions to perform the one or more spectroscopic measurements (see “… the spectral data collection functions…spectrometer spectral acquisition software includes the ability to average multiple spectral scans…”, [0050]); 
	training, by the device (Fig. 1), a global classification model using a hier-support vector machine (SVM)-linear classifier (see “Support Vector Machine (SVM) analysis…standard classification algorithms…”, [0052])  and a first set of spectra of the sets of spectra (see “…A calibration training set of spectra measured for multiple authentic samples of a single drug or known material type are measured and then used to create a single drug or material multivariate calibration model…”, [0052]); 
	verifying, by the device (Fig. 1), the global classification model using the hier-SVM-linear classifier and a second set of spectra of the sets of spectra (see “the calibration model algorithm, which is saved on the system computer, is applied to an unknown spectrum (spectrum of unknown sample) to generate a match score which is used to determine the unknown drug or material sample authenticity, based on the magnitude of the match score. Tests with known validation samples can be used to set a match score threshold value to distinguish authentic from counterfeit or significantly different drugs or materials”, [0052]); and 
	providing, by the device (Fig. 1), one or more quantification models after verifying the global classification model (see “analyzed for quantification purposes where the goal is to determine the concentration of specific chemical species or materials”, [0053]; see “determining the concentration of fat and protein in a food sample”, [0016]).
Regarding claim 6, Lan et al. teaches wherein the instructions to perform the one or more spectroscopic measurements comprise instructions to perform the one or more spectroscopic measurements on a training set and a validation set  (see “…A calibration training set of spectra measured for multiple authentic samples of a single drug or known material type are measured and then used to create a single drug or material multivariate calibration model…the calibration model algorithm, which is saved on the system computer, is applied to an unknown spectrum (spectrum of unknown sample) to generate a match score which is used to determine the unknown drug or material sample authenticity, based on the magnitude of the match score. Tests with known validation samples can be used to set a match score threshold value to distinguish authentic from counterfeit or significantly different drugs or materials”, [0052]).
Regarding claim 8, Lan et al. teaches:
one or more memories (see “memory”, [0049]); and 
one or more processors, coupled to the one or more memories (Fig. 1), configured to:
		receive, from a spectrometer (Fig. 1), sets of spectra 	based on providing the instructions to perform the one or more spectroscopic measurements (see “… the spectral data collection functions…spectrometer spectral acquisition software includes the ability to average multiple spectral scans…”, [0050]); 
		train a global classification model using a hier-support vector machine (SVM)-linear classifier (see “Support Vector Machine (SVM) analysis…standard classification algorithms…”, [0052])  and a first set of spectra of the sets of spectra (see “…A calibration set of spectra measured for multiple authentic samples of a single drug or known material type are measured and then used to create a single drug or material multivariate calibration model…”, [0052]); 
		verify the global classification model using the hier-SVM-linear classifier and a second set of spectra of the sets of spectra (see “the calibration model algorithm, which is saved on the system computer, is applied to an unknown spectrum (spectrum of unknown sample) to generate a match score which is used to determine the unknown drug or material sample authenticity, based on the magnitude of the match score. Tests with known validation samples can be used to set a match score threshold value to distinguish authentic from counterfeit or significantly different drugs or materials”, [0052]); and 
	provide one or more quantification models after verifying the global classification model (see “analyzed for quantification purposes where the goal is to determine the concentration of specific chemical species or materials”, [0053]; see “determining the concentration of fat and protein in a food sample”, [0016]).
Regarding claim 14, Lan et al. teaches
one or more instructions that, when executed by one or more processors of a device (see “memory”, [0049]; see “spectrometer spectral acquisition software” [0050]), cause the device to: 
provide, to a spectrometer (Fig. 1), instructions to perform one or more spectroscopic measurements (see “spectrometer spectral acquisition software” [0050]);
receive, from the spectrometer (Fig. 1), sets of spectra 	based on providing the instructions to perform the one or more spectroscopic measurements (see “… the spectral data collection functions…spectrometer spectral acquisition software includes the ability to average multiple spectral scans…”, [0050]); 
		train a global classification model using a hier-support vector machine (SVM)-linear classifier (see “Support Vector Machine (SVM) analysis…standard classification algorithms…”, [0052])  and a first set of spectra of the sets of spectra (see “…A calibration set of spectra measured for multiple authentic samples of a single drug or known material type are measured and then used to create a single drug or material multivariate calibration model…”, [0052]); 
		verify the global classification model using the hier-SVM-linear classifier and a second set of spectra of the sets of spectra (see “the calibration model algorithm, which is saved on the system computer, is applied to an unknown spectrum (spectrum of unknown sample) to generate a match score which is used to determine the unknown drug or material sample authenticity, based on the magnitude of the match score. Tests with known validation samples can be used to set a match score threshold value to distinguish authentic from counterfeit or significantly different drugs or materials”, [0052]); and 
	provide one or more quantification models after verifying the global classification model (see “analyzed for quantification purposes where the goal is to determine the concentration of specific chemical species or materials”, [0053]; see “determining the concentration of fat and protein in a food sample”, [0016]).
Regarding claim 19, Lan et al. teaches wherein the instructions to perform the one or more spectroscopic measurements comprise instructions to perform the one or more spectroscopic measurements on a training set and a validation set  (see “…A calibration training set of spectra measured for multiple authentic samples of a single drug or known material type are measured and then used to create a single drug or material multivariate calibration model…the calibration model algorithm, which is saved on the system computer, is applied to an unknown spectrum (spectrum of unknown sample) to generate a match score which is used to determine the unknown drug or material sample authenticity, based on the magnitude of the match score. Tests with known validation samples can be used to set a match score threshold value to distinguish authentic from counterfeit or significantly different drugs or materials”, [0052]).
Claims 2-7, 9-13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Gesley et al. in U.S. Patent Publication 2018/0365535 teaches “ a method of machine learning and/or image processing for spectral object classification” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/           Primary Examiner, Art Unit 2857